Citation Nr: 0905024	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  04-31 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for atherosclerotic 
coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The Veteran had active service from January 1975 to July 1988 
and from October 1991 to March 1998.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Columbia, 
South Carolina.  This case was most previously before the 
Board in November 2007.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in August 2007.


FINDING OF FACT

The etiology of the Veteran's atherosclerotic coronary artery 
disease has been clinically shown to be as likely as not 
contributed to by hyperlipidemia demonstrated in service.


CONCLUSION OF LAW

Atherosclerotic coronary artery disease was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 U.S.C.A. § 3.102, 3.303 (2008)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA issued VCAA notice letters to the 
appellant dated in December 2003 and December 2007.  The 
letters informed the appellant of what evidence was required 
to substantiate his claim and of his and VA's respective 
duties for obtaining evidence.  The December 2007 letter also 
informed the appellant as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  In this case, because not every element of VCAA 
notice was given prior to the initial AOJ adjudication 
denying the claim, the timing of the notice does not comply 
with the express requirements of Pelegrini.  However, the 
Board notes that a VCAA timing defect can be cured by the 
issuance of fully compliant notification followed by a re-
adjudication of the claim.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  Here, the Board finds that the 
defect with respect to the timing of the VCAA notice was 
harmless error.  The claim has been readjudicated, most 
recently via a Supplemental Statement of the Case issued in 
September 2008, and the appellant has been provided with 
every opportunity to submit evidence and argument in support 
of the claim.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of post-
service VA and private treatment and examination.  
Additionally, the claims file contains the appellant's 
statements in support of his claim.  The Board has carefully 
reviewed the statements and concludes that there has been no 
identification of further available evidence not already of 
record.  Indeed, the appellant indicated in a VCAA Notice 
Response form, dated in October 2008, that he had no other 
information or evidence to give VA to substantiate his claim.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria 

Service connection will be granted if it is shown that the 
Veteran suffered from disability resulting from an injury 
suffered or disease contracted in line of duty in active 
military service, or for aggravation in line of duty in 
active military service of a pre-existing injury suffered or 
disease contracted. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service incurrence or aggravation will be presumed 
for arteriosclerosis if manifest to a compensable degree 
within a year after the Veteran's discharge from active duty.  
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).

Analysis

The Veteran contends that his current atherosclerotic heart 
disease began during service.  He points to a June 1994 in-
service serum cholesterol test result of 265mg/dL, and a 
reading of 279mg/dL at his January 1998 service retirement 
examination, as evidence in support of his claim.  The Board 
further notes that in July 1983, during a prior period of 
service, the Veteran's cholesterol was measured at 282 mg/dL.  

Additionally, during service in August 1995 he underwent 
angioplasty surgery to repair diagnosed atherosclerotic 
peripheral vascular disease of the left femoral artery.  The 
Veteran contends that his in-service atherosclerotic 
peripheral vascular disease indicates a general onset of 
arterial disease during service, which may have included the 
coronary arteries of the heart.  The Veteran has submitted 
articles from the Internet stating that high cholesterol may 
lead to the buildup of plaque in artery walls, a condition 
called atherosclerosis, which in turns hardens and narrows 
arteries and reduces blood flow to body tissues, including 
the heart muscle.  According to the articles, the end result 
can be coronary artery disease, stroke, and peripheral artery 
disease.   Post-service records of treatment continue to 
indicate hypercholesterolemia, and in July 2003, a cardiac 
catheterization at an Army Medical Center revealed 
atherosclerotic coronary artery disease.  In a brief note 
dated in November 2003, military physician James R. Peel, 
M.D., wrote that the Veteran currently has atherosclerotic 
coronary artery disease, status post angioplasty and stent 
placement.  Dr. Peel opined that, in his opinion, the 
Veteran's elevated serum cholesterol in 1994 and 1998 
contributed to the Veteran's coronary disease.

Because there was evidence in this case sufficient to suggest 
the Veteran's coronary artery disease may have begun during 
service, in November 2007, the Board remanded the case to 
obtain a medical opinion to address the medical matters 
presented by this appeal.  The Veteran underwent VA 
examination in August 2008.  The examiner was asked to state 
"whether it is at least as likely as not (whether there is a 
50 percent or greater probability) that the condition 
[atherosclerotic coronary artery disease] began during 
service, or was caused or aggravated (chronic worsening of 
underlying condition versus temporary flare-up of symptoms) 
by any incident of service."  While the August 2008 VA 
examiner's opinion did not specifically address all matters 
requested, it was opined that the Veteran's coronary artery 
disease was multifactorial with contributions as likely as 
not including from hyperlipidemia which was present during 
active duty as evidenced by the Veteran's service military 
records.  As such, the etiology of the Veteran's coronary 
artery disease has not been clinically distinguished from the 
hyperlipidemia findings noted in service.  

Inasmuch as the onset of the Veteran's current coronary 
artery disease has been clinically demonstrated to be as 
likely as not contributed to by the episodes of 
hyperlipidemia documented in service, the Board finds that 
the evidence is in equipoise as to his claim for service 
connection.  With resolution of doubt in the Veteran's favor, 
the Board finds that the evidence of record supports a grant 
of service connection for the Veteran's coronary artery 
disease.


ORDER

Entitlement to service connection for atherosclerotic 
coronary artery disease is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


